Citation Nr: 0021772	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-14 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected schizophrenia, chronic paranoid type, currently 
rated as 70 percent disabling.  

2.  Entitlement to an effective date prior to October 1, 
1996, for an award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By rating decision in November 1996, the RO denied 
entitlement to an increased rating for service-connected 
schizophrenia, rated at that time as 30 percent disabling.  A 
notice of disagreement was received in January 1997, a 
statement of the case was issued in March 1998, and a 
substantive appeal was received in April 1998.  

By rating decision in July 1998, the RO granted entitlement 
to a total rating based on individual unemployability due to 
service-connected disability and assigned an effective date 
of October 1, 1996.  A notice of disagreement was received in 
August 1998, a statement of the case was issued in September 
1998, and a substantive appeal was received in September 
1998.

In October 1999, the veteran submitted additional evidence in 
support of his appeal along with a waiver of preliminary RO 
consideration of that evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
schizophrenia, chronic paranoid type.

2.  As of November 7, 1996, the veteran had claims pending 
for entitlement to an increased rating for his service-
connected schizophrenia, chronic paranoid type, and for 
entitlement to a total rating based on individual 
unemployability.

3.  Rating actions by the RO have resulted in a temporary 
total rating pursuant to 38 C.F.R. § 4.29 from April 3, 1996, 
to October 1, 1996, and a 70 percent rating effective from 
October 1, 1996. 

4.  It was not factually ascertainable prior to April 3, 
1996, that the veteran was unemployable due to his service-
connected schizophrenia, chronic paranoid type.  


CONCLUSIONS OF LAW

1.  The finding of unemployability due to the veteran's only 
service-connected disability (a mental disorder rated 70 
percent disabling) warrants a 100 percent schedular rating.  
38 C.F.R. § 4.16(c) (1996). 

2.  The criteria for entitlement to a 100 percent schedular 
rating for service-connected schizophrenia, chronic paranoid 
type, were not met prior to October 1, 1996.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case appear somewhat confusing.  As noted 
in the introduction, there are actually two issues in 
appellate status, entitlement to an increased rating for 
schizophrenia (the veteran's only service-connected 
disability) and entitlement to a total rating based on 
individual unemployability.  With regard to the increased 
rating issue, the increase from 30 percent to 70 percent 
during the course of the appeal did not constitute a full 
grant of the benefit sought, and the increased rating issue 
therefore remains in appellate status.  Moreover, since a 100 
percent schedular rating may be viewed as a higher benefit 
that a total rating based on individual unemployability, the 
subsequent grant of a total rating based on individual 
unemployability also did not remove the increased rating 
issue from appellate status.   

At this point, the Board believes it important to note that 
both claims actually arose from claims which predated 
November 7, 1996.  With regard to the TDIU issue, a formal 
claim was received in December 1995.  The veteran failed to 
report for an examination in connection with that claim, and 
in January 1996, the RO informed him that his claim was 
denied, but that it would reconsider his claim after an 
examination was conducted.  Although a formal VA examination 
was not thereafter conducted, the record shows that in April 
1996 (within the one-year appeal period from January 1996), 
the veteran was hospitalized in a VA medical facility for 
treatment of his service-connected schizophrenia.  The report 
of the VA hospitalization constituted new and material 
evidence and pursuant to 38 C.F.R. § 3.400(q)(1)(i) the Board 
therefore finds that the subsequent grant of a total rating 
based on individual unemployability should be viewed as 
arising from the December 1995 formal TDIU claim.  With 
regard to the increased rating issue, the record shows that a 
report of VA hospitalization prior to November 7, 1996, was 
correctly viewed by the RO as an informal increased rating 
claim under 38 C.F.R. § 3.157(b(1).   

The fact that the claims were filed prior to November 7, 
1996, is significant because on October 8, 1996, the VA 
published a final rule, effective November 7, 1996, to amend 
the section of the Schedule for Rating Disabilities dealing 
with mental disorders.  61 FR 52695, Oct. 8, 1996.  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  In 
other words, the veteran's claims must be reviewed in light 
of the regulatory changes dealing with the pertinent rating 
criteria as well as under the applicable regulations in 
effect when the veteran's claim was filed.

Review of the record reveals that from April 3, 1996 to May 
21, 1996, the veteran was hospitalized in a VA hospital for 
his schizophrenia.  Additionally, from June 1996 to September 
1996, the veteran was hospitalized in a VA hospital for that 
same disability.  The RO subsequently assigned a temporary 
total rating for schizophrenia from April 3, 1996, to October 
1, 1996, under 38 C.F.R. § 4.29.  

Of record is a statement from a VA doctor dated in September 
1996, in which the doctor indicated that the veteran became 
permanently unable to work on April 3, 1996.  Pursuant to an 
April 1998 rating decision, the rating for the veteran's 
service-connected schizophrenia, chronic paranoid type, was 
increased to 70 percent disabling from October 1, 1996.  As 
the veteran has no other service-connected disabilities, his 
combined disability rating at that time was also 70 percent.  
In a July 1998 rating decision, the RO granted the veteran 
TDIU, effective from October 1, 1996.

Under the version of 38 C.F.R. § 4.16(c) in effect prior to 
November 7, 1996, if it is determined that a veteran, whose 
only service-connected disability is a mental disorder rated 
as 70 percent, is unable to secure or follow a substantially 
gainful occupation, then in such cases the mental disorder 
shall be assigned a 100 percent schedular evaluation under 
the appropriate diagnostic code.  As the veteran had a TDIU 
claim pending prior to November 7, 1996, the Board finds that 
the grant of a total rating based on individual 
unemployability should be governed by 38 C.F.R. § 4.16(c) in 
effect prior to November 7, 1996.  Since the veteran's only 
service-connected disability is a mental disorder rated 70 
percent disabling, the RO's finding of TDIU, pursuant to the 
regulation, results in assignment of a 100 percent schedular 
rating.  

At any rate, the essential question argued by the veteran and 
his representative is entitlement to an earlier effective 
date.  As noted earlier, a 100 percent rating had been in 
effect since April 3, 1996, by means of a temporary total 
rating unde 38 C.F.R. § 4.29 from April 3, 1996, to October 
1, 1996.  The veteran and his representative argue that the 
effective date for a total rating should be earlier, as far 
back as the 1986 on the theory that there were claims based 
on unemployability which were not addressed by the RO.  The 
Board finds no merit in this argument.  A review of the 
claims file shows that there were no pending TDIU claims 
prior to the December 1995 formal TDIU claim.  The Board 
further finds that there were no pending increased rating 
claims prior to the report of the April 3, 1996, VA 
hospitalization (which constituted an informal claim pursuant 
to 38 C.F.R. § 3.157(b)(1)).  The Board notes here that a 
prior increased rating claim was denied by rating decision in 
June 1992, but the veteran did not initiate an appeal from 
that determination and it became final.  38 U.S.C.A. 
§ 7105(c).  With regard to the representative's argument that 
prior increased rating claims over the years should have also 
been viewed as TDIU claims, as the veteran did not meet the 
schedular criteria for TDIU until the April 1998 rating 
decision increased the schedular rating to 70 percent, any 
increased rating claims prior to that time did not constitute 
informal claims for TDIU.  Norris v. West, 12 Vet.App. 413 
(1999). 

The underlying and determinative question is the date when it 
became factually ascertainable that the veteran was 
unemployable due to service-connected disability.  A review 
of the evidence makes it clear that this date was April 3, 
1996, at which time he was hospitalized in a VA facility.  In 
reviewing claims for assignment of earlier effective dates 
for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2).  However, it should be emphasized that 38 
C.F.R. § 3.400(o)(2) does not apply where a filing of a claim 
for increase precedes the increase in disability.  Harper v. 
Brown, 10 Vet.App. 125 (1997).  In this case, although the 
veteran filed a TDIU claim in December 1995, the 
preponderance of the evidence is against a finding that he 
was unemployable prior to April 3, 1996.  Therefore, an 
effective date prior to April 3, 1996, is not warranted.  
Further, as the RO assigned a temporary total rating from 
April 3, 1996, to October 1, 1996, (which resulted in a 100 
percent rating for compensation purposes), the Board finds 
that the 100 percent schedular rating (brought about by the 
RO's finding of a total rating based on individual 
unemployability and application of 38 C.F.R. § 4.16(c) 
(1996)) is appropriate from October 1, 1996.  As the veteran 
was effectively rated at 100 percent by means of a temporary 
total rating from April 3, 1996, to October 1, 1996, any 
question as to whether the April 3, 1996, date should be used 
instead of the October 1, 1996, date is academic as the 
amount of compensation payable to the veteran is the same.  

In sum, the Board concludes that a 100 percent schedular 
rating for service-connected schizophrenia is warranted 
instead of a total rating based on individual unemployability 
and that an effective date of October 1, 1996, for assignment 
of the 100 percent schedular rating is appropriate.


ORDER

Entitlement to a 100 percent schedular rating for service-
connected schizophrenia, chronic paranoid type, is warranted, 
instead of a total rating based on individual 
unemployability, but entitlement to an effective prior to 
October 1, 1996, for the 100 percent schedular rating is not 
warranted.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

